DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/15/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2021 and 02/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitations of claim 47 that recite “means for receiving”, ‘means for mapping”, “means for communicating”, the limitations of claim 48 that recite “means for mapping”, the limitations of claim 49 that recite “means for multiplexing”, the limitations of claim 50 that recite “means for mapping”, and the limitations of claim 51 that recite “means for multiplexing” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use the non-structural term “means for”, coupled with functional language “receiving”, “mapping”, “communicating” and “multiplexing”, without reciting sufficient structure to achieve the functions. Furthermore, the non-structural term is not preceded by a structural modifier.
Since the claims’ limitations invoke 35 U.S.C. 112, sixth paragraph, claims 31-35 are interpreted to cover the corresponding structures described in the specification that achieve the claimed functions, and equivalents thereof.
A review of the specification shows sufficient and definite corresponding structure (or material or algorithm) for performing the above functions (e.g. [0175]-[0177], [0181], [0183]-[0186], [0189]-[0190], [0193], [0197]-[0203], [0219]-[0220]).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 8-9, 31, 38-40 and 47 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sartori et al. (US 2016/0073408, filed in IDS).
Regarding Claim 1, Sartori teaches a method for wireless communication at a first user equipment (UE), comprising:
receiving a configuration associated with mapping communication resources allocated for a sidelink control channel and a sidelink data channel to corresponding physical communication resources ([0062] An initiating D2D UE receives downlink control information (DCI) from an AP. The DCI may include a first D2D frequency allocation. The first D2D frequency allocation may include a first resource allocation field for transmission of data. The initiating D2D UE sets a second resource allocation field of a second D2D frequency allocation in a sidelink control information (SCI) format according to the first resource allocation field, and transmits the SCI format to other D2D UE(s); [0068] the DCI format 5 includes a field to schedule a transmission of a Physical Sidelink Control Channel (PSCCH), and includes a field to schedule a transmission of a Physical Sidelink Shared Channel (PSSCH));
mapping, based at least in part on the configuration, first communication resources allocated to the first UE for the sidelink control channel and the sidelink data channel to second communication resources for the sidelink control channel and the sidelink data channel ([0062] the setting step further includes copying the first D2D frequency allocation field to the second D2D frequency allocation field. Alternatively, the setting step further includes copying and scaling the first D2D frequency allocation field to the second D2D frequency allocation field; [0068] the DCI format 5 includes a field to schedule a transmission of a Physical Sidelink Control Channel (PSCCH), and includes a field to schedule a transmission of a Physical Sidelink Shared Channel (PSSCH)),
the first communication resources allocated for the sidelink control channel occupying a first bandwidth and the second communication resources for the sidelink control channel covering a second bandwidth greater than the first bandwidth ([0062] Alternatively, the setting step further includes copying and scaling the first D2D frequency allocation field to the second D2D frequency allocation field. Examples of scaling are provided additionally. ... if an initiating D2D UE is allocated 10 RBs by a network with 10 MHz bandwidth, scaling allows an initiating UE to modify the number of resource blocks for a 20 MHz bandwidth; [0066] when a first bandwidth of the first resource allocation is different from a second bandwidth of the second resource allocation, the first D2D UE maps the resources corresponding to the first bandwidth onto the resources corresponding to the second bandwidth; [0068] the DCI format 5 includes a field to schedule a transmission of a Physical Sidelink Control Channel (PSCCH)); and
communicating with a second UE using the second communication resources ([0062] The initiating D2D UE sets a second resource allocation field of a second D2D frequency allocation in a sidelink control information (SCI) format according to the first resource allocation field, and transmits the SCI format to other D2D UE(s). The initiating D2D UE transmits the data on the resource according to the second D2D resource allocation).

	Regarding Claim 8, Sartori teaches the second bandwidth comprising the second communication resources different from the first communication resources ([0066] when a first bandwidth of the first resource allocation is different from a second bandwidth of the second resource allocation, the first D2D UE maps the resources corresponding to the first bandwidth onto the resources corresponding to the second bandwidth).

Regarding Claim 9, Sartori teaches the receiving the configuration comprising: receiving signaling from a base station network entity, a broadcast UE, or both, indicating the configuration ([0062] An initiating D2D UE receives downlink control information (DCI) from an AP. The DCI may include a first D2D frequency allocation).

Regarding Claim 31, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 38, the claim is interpreted and rejected for the same reason as set forth in Claim 8.
Regarding Claim 39, the claim is interpreted and rejected for the same reason as set forth in Claim 9.
Regarding Claim 40, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 47, the claim is interpreted and rejected for the same reason as set forth in Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-7, 32-37, 41-46 and 48-51 are rejected under 35 U.S.C. 103 as being unpatentable over Sartori et al. (US 2016/0073408, filed in IDS) in view of Deng et al. (US 2022/0159674).
Regarding Claim 2, Sartori does not teach the mapping the first communication resources to the second communication resources comprising: mapping consecutive symbols of a first stage sidelink control information to a same first frequency range, at least two subsets of the first stage sidelink control information being separated by a frequency range; and mapping consecutive symbols of a second stage sidelink control information to a same second frequency range different from and interlaced with the first frequency range.
In an analogous art, Deng teaches the mapping the first communication resources to the second communication resources comprising: mapping consecutive symbols ([0082] A sub-channel over which a PSCCH transmission may take place may be defined, determined, configured, or used based on one or more of a set of contiguous RBs (or non-contiguous) in a frequency within a carrier and/or a bandwidth part (BWP) or a set of contiguous or non-contiguous symbols within a slot) of a first stage sidelink control information to a same first frequency range, at least two subsets of the first stage sidelink control information being separated by a frequency range ([0114] A first PSCCH may carry a first SCI, and the first SCI may include a first part of the PSSCH scheduling information; [0127] FIG. 5 depicts various examples of PSCCH_1 and PSCCH_2 resource placement in contiguous and non-contiguous PSSCH sub-channels. As shown by 510, 520, 530, and 540, PSCCH_1 and PSCCH_2 may be placed in contiguous PSSCH sub-channels, while 550, 560, 570, and 580 portray the arrangement of PSCCH_1 and PSCCH_2 in non-contiguous channels. 510, 530, and 550 generally depict that PSCCH_1 and PSCCH_2 may be co-located in the same sub-channels, 510 and 550 showing both included in all available sub-channels; [0172] a WTRU may determine to enter a distributed PSCCH resource allocation mode for a sub-channel configuration of number of PRBs that may be larger than a configured or preconfigured threshold. As illustrated in FIG. 5, previously introduced and described in paragraphs above, in a distributed PSCCH resource allocation mode, a WTRU may transmit a PSCCH in a set of PSCCH resources within one SL resource); and
mapping consecutive symbols ([0082] A sub-channel over which a PSCCH transmission may take place may be defined, determined, configured, or used based on one or more of a set of contiguous RBs (or non-contiguous) in a frequency within a carrier and/or a bandwidth part (BWP) or a set of contiguous or non-contiguous symbols within a slot) of a second stage sidelink control information to a same second frequency range different from and interlaced with the first frequency range ([0114] A second PSCCH may carry a second SCI, and the second SCI may include a second part of the PSSCH scheduling information; [0127] FIG. 5 depicts various examples of PSCCH_1 and PSCCH_2 resource placement in contiguous and non-contiguous PSSCH sub-channels. As shown by 510, 520, 530, and 540, PSCCH_1 and PSCCH_2 may be placed in contiguous PSSCH sub-channels, while 550, 560, 570, and 580 portray the arrangement of PSCCH_1 and PSCCH_2 in non-contiguous channels. 510, 530, and 550 generally depict that PSCCH_1 and PSCCH_2 may be co-located in the same sub-channels, 510 and 550 showing both included in all available sub-channels (examiner’s note: 550 shows interlaced PSCCH_1 and PSCCH_2); [0172] a WTRU may determine to enter a distributed PSCCH resource allocation mode for a sub-channel configuration of number of PRBs that may be larger than a configured or preconfigured threshold. As illustrated in FIG. 5, previously introduced and described in paragraphs above, in a distributed PSCCH resource allocation mode, a WTRU may transmit a PSCCH in a set of PSCCH resources within one SL resource).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Deng’s method with Sartori’s method so that the distributed mode may provide frequency diversity to PSCCH transmissions (Deng [0172]). Thus, the system becomes more flexible and robust for D2D communications.
	
Regarding Claim 3, Sartori does not teach multiplexing the first stage sidelink control information and the second stage sidelink control information to cover a bandwidth of a sidelink sub-channel.
In an analogous art, Deng teaches multiplexing the first stage sidelink control information and the second stage sidelink control information to cover a bandwidth of a sidelink sub-channel ([0127] 510, 530, and 550 generally depict that PSCCH_1 and PSCCH_2 may be co-located in the same sub-channels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Deng’s method with Sartori’s method so that the distributed mode may provide frequency diversity to PSCCH transmissions (Deng [0172]). Thus, the system becomes more flexible and robust for D2D communications.

Regarding Claim 4, Sartori does not teach multiplexing the first stage sidelink control information and the second stage sidelink control information to cover a bandwidth greater than a sidelink sub-channel.
In an analogous art, Deng teaches multiplexing the first stage sidelink control information and the second stage sidelink control information to cover a bandwidth greater than a sidelink sub-channel ([0127] FIG. 5 depicts various examples of PSCCH_1 and PSCCH_2 resource placement in contiguous and non-contiguous PSSCH sub-channels. As shown by 510, 520, 530, and 540, PSCCH_1 and PSCCH_2 may be placed in contiguous PSSCH sub-channels, while 550, 560, 570, and 580 portray the arrangement of PSCCH_1 and PSCCH_2 in non-contiguous channels. ... 510 and 550 showing both included in all available sub-channels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Deng’s method with Sartori’s method so that the distributed mode may provide frequency diversity to PSCCH transmissions (Deng [0172]). Thus, the system becomes more flexible and robust for D2D communications.

Regarding Claim 5, Sartori does not teach the mapping the first communication resources to the second communication resources comprising: mapping consecutive symbols of a first stage sidelink control information to at least partially different first frequency ranges; and mapping consecutive symbols of a second stage sidelink control information to at least partially different second frequency ranges interlaced with respective first frequency ranges.
In an analogous art, Deng teaches the mapping the first communication resources to the second communication resources comprising: mapping consecutive symbols ([0082] A sub-channel over which a PSCCH transmission may take place may be defined, determined, configured, or used based on one or more of a set of contiguous RBs (or non-contiguous) in a frequency within a carrier and/or a bandwidth part (BWP) or a set of contiguous or non-contiguous symbols within a slot) of a first stage sidelink control information to at least partially different first frequency ranges ([0127] FIG. 5 depicts various examples of PSCCH_1 and PSCCH_2 resource placement in contiguous and non-contiguous PSSCH sub-channels. As shown by 510, 520, 530, and 540, PSCCH_1 and PSCCH_2 may be placed in contiguous PSSCH sub-channels, while 550, 560, 570, and 580 portray the arrangement of PSCCH_1 and PSCCH_2 in non-contiguous channels. 510, 530, and 550 generally depict that PSCCH_1 and PSCCH_2 may be co-located in the same sub-channels, 510 and 550 showing both included in all available sub-channels); and
mapping consecutive symbols ([0082] A sub-channel over which a PSCCH transmission may take place may be defined, determined, configured, or used based on one or more of a set of contiguous RBs (or non-contiguous) in a frequency within a carrier and/or a bandwidth part (BWP) or a set of contiguous or non-contiguous symbols within a slot) of a second stage sidelink control information to at least partially different second frequency ranges interlaced with respective first frequency ranges ([0127] FIG. 5 depicts various examples of PSCCH_1 and PSCCH_2 resource placement in contiguous and non-contiguous PSSCH sub-channels. As shown by 510, 520, 530, and 540, PSCCH_1 and PSCCH_2 may be placed in contiguous PSSCH sub-channels, while 550, 560, 570, and 580 portray the arrangement of PSCCH_1 and PSCCH_2 in non-contiguous channels. 510, 530, and 550 generally depict that PSCCH_1 and PSCCH_2 may be co-located in the same sub-channels, 510 and 550 showing both included in all available sub-channels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Deng’s method with Sartori’s method so that the distributed mode may provide frequency diversity to PSCCH transmissions (Deng [0172]). Thus, the system becomes more flexible and robust for D2D communications.

Regarding Claim 6, Sartori does not teach multiplexing the first stage sidelink control information and the second stage sidelink control information to cover a bandwidth of a sidelink sub-channel.
In an analogous art, Deng teaches multiplexing the first stage sidelink control information and the second stage sidelink control information to cover a bandwidth of a sidelink sub-channel ([0127] 510, 530, and 550 generally depict that PSCCH_1 and PSCCH_2 may be co-located in the same sub-channels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Deng’s method with Sartori’s method so that the distributed mode may provide frequency diversity to PSCCH transmissions (Deng [0172]). Thus, the system becomes more flexible and robust for D2D communications.

Regarding Claim 7, Sartori does not teach multiplexing the first stage sidelink control information and the second stage sidelink control information to cover a bandwidth greater than a sidelink sub-channel.
In an analogous art, Deng teaches multiplexing the first stage sidelink control information and the second stage sidelink control information to cover a bandwidth of a bandwidth greater than a sidelink sub-channel ([0127] FIG. 5 depicts various examples of PSCCH_1 and PSCCH_2 resource placement in contiguous and non-contiguous PSSCH sub-channels. As shown by 510, 520, 530, and 540, PSCCH_1 and PSCCH_2 may be placed in contiguous PSSCH sub-channels, while 550, 560, 570, and 580 portray the arrangement of PSCCH_1 and PSCCH_2 in non-contiguous channels. ... 510 and 550 showing both included in all available sub-channels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Deng’s method with Sartori’s method so that the distributed mode may provide frequency diversity to PSCCH transmissions (Deng [0172]). Thus, the system becomes more flexible and robust for D2D communications.
Regarding Claim 32, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 33, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 34, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 35, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 36, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 37, the claim is interpreted and rejected for the same reason as set forth in Claim 7.
Regarding Claim 41, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 42, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 43, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 44, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 45, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 46, the claim is interpreted and rejected for the same reason as set forth in Claim 7.
Regarding Claim 48, the claim is interpreted and rejected for the same reason as set forth in Claim 2.

Regarding Claim 49, Sartori does not teach means for multiplexing the first stage sidelink control information and the second stage sidelink control information to cover a bandwidth of a sidelink sub-channel, or means for multiplexing the first stage sidelink control information and the second stage sidelink control information to cover a bandwidth greater than a sidelink sub-channel, or both.
In an analogous art, Deng teaches means for multiplexing the first stage sidelink control information and the second stage sidelink control information to cover a bandwidth of a sidelink sub-channel, or means for multiplexing the first stage sidelink control information and the second stage sidelink control information to cover a bandwidth greater than a sidelink sub-channel, or both ([0127] FIG. 5 depicts various examples of PSCCH_1 and PSCCH_2 resource placement in contiguous and non-contiguous PSSCH sub-channels. As shown by 510, 520, 530, and 540, PSCCH_1 and PSCCH_2 may be placed in contiguous PSSCH sub-channels, while 550, 560, 570, and 580 portray the arrangement of PSCCH_1 and PSCCH_2 in non-contiguous channels. ... 510 and 550 showing both included in all available sub-channels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Deng’s method with Sartori’s method so that the distributed mode may provide frequency diversity to PSCCH transmissions (Deng [0172]). Thus, the system becomes more flexible and robust for D2D communications.

Regarding Claim 50, the claim is interpreted and rejected for the same reason as set forth in Claim 5.

Regarding Claim 51, Sartori does not teach means for multiplexing the first stage sidelink control information and the second stage sidelink control information to cover a bandwidth of a sidelink sub-channel, or means for multiplexing the first stage sidelink control information and the second stage sidelink control information to cover a bandwidth greater than a sidelink sub-channel, or both.
In an analogous art, Deng teaches means for multiplexing the first stage sidelink control information and the second stage sidelink control information to cover a bandwidth of a sidelink sub-channel, or means for multiplexing the first stage sidelink control information and the second stage sidelink control information to cover a bandwidth greater than a sidelink sub-channel, or both ([0127] FIG. 5 depicts various examples of PSCCH_1 and PSCCH_2 resource placement in contiguous and non-contiguous PSSCH sub-channels. As shown by 510, 520, 530, and 540, PSCCH_1 and PSCCH_2 may be placed in contiguous PSSCH sub-channels, while 550, 560, 570, and 580 portray the arrangement of PSCCH_1 and PSCCH_2 in non-contiguous channels. ... 510 and 550 showing both included in all available sub-channels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Deng’s method with Sartori’s method so that the distributed mode may provide frequency diversity to PSCCH transmissions (Deng [0172]). Thus, the system becomes more flexible and robust for D2D communications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hahn et al. (US 2022/0304032) teaches method for configuring sidelink resource in communication system.
Su et al. (US 2022/0225316) teaches method for sending and receiving sidelink control information.
Wang et al. (US 2021/0219292) teaches sidelink resource configuration method.
Khoryaev et al. (WO 2020/033563) teaches control signaling for NR V2V communication.
Rajagopal et al. (US 2017/0289733) teaches method for transmission of control and data in V2V communication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU-WEN CHANG/Examiner, Art Unit 2413